UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7127


MYLES SPIRES,

                Plaintiff - Appellant,

          v.

LIEUTENANT HARBAUGH; OFFICER CROWE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01597-RDB)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Myles Spires, Appellant Pro Se. Nichole Cherie Gatewood, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Myles    Spires       appeals       the    district       court’s   order

denying    relief   on    his    42    U.S.C.   § 1983       (2006)   complaint     and

denying his motions for appointment of counsel and to supplement

the   complaint.         We     have   reviewed       the    record    and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            Spires v. Harbaugh, No. 1:10-cv-01597-

RDB (D. Md. filed Aug. 5, 2011; entered Aug. 8, 2011).                              We

dispense    with    oral      argument      because         the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2